DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/03/2020, and 04/19/2021 have being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 13, and 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over RHEE. (US 20140101737 A1), hereinafter referenced as RHEE and in view of JIN et al. (US 2017/0351850 A1), hereinafter referenced as JIN.


Regarding claim 1, RHEE teaches a control circuit (Fig. 1 and Fig. 29, #100 called a mobile device. Paragraph [0150]), configured to control a display panel (Fig. 1 and Fig. 29, #110 called a display unit. Paragraph [0069 and 0072]) under normal display (Fig. 1 and Fig. 29. Paragraph [0082]-RHEE discloses in Fig. 3, 3000c illustrates that the display unit #110 displays a lock screen #310.  When the user performs a preset first user operation on the lock screen #310, unlock is done, and thus a home screen may be displayed.  On the other hand, when the user performs a preset second user operation on the lock screen #310, the unlocking is done, and thus the execution screen #320 of the wallet application may be immediately displayed (wherein the image display is the normal display.).), the control circuit comprising: a display driver circuit (Fig. 1 and Fig. 29, #130 called a controller. Paragraph [0074]); a touch sensing sensor (Fig. 1 and Fig. 29, #120 called a sensor. Paragraph [0070]), coupled to the display driver circuit (Fig. 1 and Fig. 29, illustrates the touch sensing sensor #120 is coupled to the display driver circuit #130. Paragraph [0072]), configured to detect a predetermined touch gesture on the display panel (Fig. 2. Paragraph [0139]-RHEE discloses the controller #130 determines whether or not the user's touch operation performed together with the sensing of the fingerprint matches the preset gesture information.) and determine a position of the display panel on which the predetermined touch gesture is detected (Fig. 2-3 and Fig. 26-27. Paragraph [0078]-RHEE discloses referring to Fig. 2, when the user touch is sensed (S210), the controller #130 determines whether or not the sensed touch content matches preset gesture information (S220).  The gesture information means information in which various items, for example, a location of a first touch point, the number of touch points, change in the touch point, change in a direction, trajectory, speed, etc., are combined. Further in paragraph [0071]-RHEE discloses the user gestures to touch two points T1 and T2 on a surface of the display unit #110 using two fingers and then to spread the two fingers at both sides, the controller #130 performs an unlock operation, immediately executes the wallet application, and displays an execution screen #320 as illustrated in #3000b.); and a fingerprint sensing sensor (Fig. 26-27, #2600 called a fingerprint sensor. Paragraph [0138]), coupled to the touch sensing sensor (Fig. 31, illustrates fingerprint sensing sensor is coupled to the touch sensing sensor. Paragraph [0186]), configured to perform fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function (Fig. 26-27 and Fig. 31. Paragraph [0149]-RHEE discloses the controller #130 determines whether or not the user's touch operation performed together with the sensing of the fingerprint matches the preset gesture information.  When it is determined that the user's touch operation matched with the gesture information and the user's fingerprint matched with the preregistered fingerprint information are sensed, the controller #130 immediately activates the display unit #110 and execute the wallet application. Please also read paragraph [0150]). 
Although, RHEE teaches the fingerprint sensing sensor and the touch sensing sensor. RHEE fail to explicitly teach touch sensing circuit and a fingerprint sensing circuit.
However, JIN explicitly teaches touch sensing circuit and a fingerprint sensing circuit (Fig. 4. Paragraph [0077]-JIN discloses an electronic device #401 (e.g., the electronic device #300 of Fig. 3) may include a display panel #410, a display driving IC (DDI) #415, a touch sensor #420, a touch sensor IC #425, a pressure sensor #430, a pressure sensor IC #435, a fingerprint sensor #440, a fingerprint sensor IC #445. Please also read paragraph [0083 and 0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE of having a control circuit, configured to control a display panel under normal display, the control circuit comprising: a display driver circuit; a touch sensing sensor, coupled to the display driver circuit, configured to detect a predetermined touch gesture on the display panel and determine a position of the display panel on which the predetermined touch gesture is detected; and a fingerprint sensing sensor, coupled to the touch sensing sensor, configured to perform fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function, with the teachings of JIN of having wherein touch sensing circuit and a fingerprint sensing circuit.
Wherein having RHEE`s touch and fingerprint detection control system comprises of a touch sensing circuit and a fingerprint sensing circuit.
The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security, since RHEE touch and fingerprint detection system have functionality’s dependent on the detected touch gesture and corresponding fingerprint while JIN is a device that comprises of gesture and fingerprint detection that have both the description of touch sensor and touch sensing circuit along with the fingerprint sensor and 


Regarding claim 2, RHEE in view of JIN teaches the control circuit of claim 1, RHEE further teaches wherein an icon corresponding to an application is shown on the position (Fig. 20, illustrates an icon #2020 corresponding to a wallet application. Paragraph [0132]), and the specific function comprises opening the application (Fig. 26-27 and Fig. 31. Paragraph [0149]-RHEE discloses the controller #130 determines whether or not the user's touch operation performed together with the sensing of the fingerprint matches the preset gesture information.  When it is determined that the user's touch operation matched with the gesture information and the user's fingerprint matched with the preregistered fingerprint information are sensed, the controller #130 immediately activates the display unit #110 and execute the wallet application. Please also read paragraph [0150]).  

Regarding claim 3, RHEE in view of JIN teaches the control circuit of claim 1, Although, RHEE teaches the display driver circuit is configured to control the display panel to show an icon, and the predetermined touch gesture is detected. RHEE fail to explicitly teach wherein the display driver circuit is configured to control the display panel to show an exposure icon, wherein the exposure icon indicates the position on which the predetermined touch gesture is detected.   
However, JIN explicitly teaches wherein the display driver circuit is configured to control the display panel to show an exposure icon (Fig. 7A-B, illustrates the exposure icon #711 is displayed when the user touches the UI at a specified intensity or more causing an indication to be displayed that a fingerprint detection has occur. Paragraph [0135-0136]), wherein the exposure icon indicates the position on which the predetermined touch gesture is detected (Fig. 7A-B. Paragraph [0135]-JIN discloses when the pressure data of specified intensity or more is obtained, the electronic device #700 may start obtaining the fingerprint data of the fingerprint by using the fingerprint sensor.  When fingerprint recognition begins, the electronic device #700 may display a UI associated with the fingerprint recognition.  For example, the electronic device #700 may display a UI for guiding the user or a UI indicating that the fingerprint recognition is being performed.  As another example, the electronic device #700 may display a UI that allows the user to maintain the pressure of the finger that is suitable for the fingerprint recognition (e.g., a UI that allows the user to lower pressure in the case where the user performs a touch operation with excessive pressure).).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE in view of JIN of having a control circuit, configured to control a display panel under normal display, the control circuit comprising: a display driver circuit; a touch sensing sensor, coupled to the display driver circuit, configured to detect a predetermined touch gesture on the display panel and determine a position of the display panel on which the predetermined touch gesture is detected; and a fingerprint sensing sensor, coupled to the touch sensing sensor, configured to perform fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function, with the teachings of JIN of having wherein the display driver circuit is configured to control the display panel to show an exposure icon, wherein the exposure icon indicates the position on which the predetermined touch gesture is detected.
Wherein having RHEE`s touch and fingerprint detection control system wherein the display driver circuit is configured to control the display panel to show an exposure icon, wherein the exposure icon indicates the position on which the predetermined touch gesture is detected.
The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security, since RHEE touch and fingerprint detection system have functionality’s dependent on the detected touch gesture and corresponding fingerprint while JIN is a device that comprises of gesture and fingerprint detection that have both the description of touch sensor and touch sensing circuit along with the fingerprint sensor and sensing circuit. Please see RHEE. (US 20140101737 A1), Paragraph [0024-0025] and JIN et al. (US 2017/0351850 A1), Paragraph [0008 and 0009].

Regarding claim 6, RHEE in view of JIN teaches the control circuit of claim 1, RHEE further teaches wherein the fingerprint sensing sensor is further configured to output image data corresponding to fingerprint image signals received from the display panel to a system processor (Fig. 26-27 and Fig. 31. Paragraph [0149]-RHEE discloses the controller #130 determines whether or not the user's touch operation performed together with the sensing of the fingerprint matches the preset gesture information.  When it is determined that the user's touch operation matched with the gesture information and the user's fingerprint matched with the preregistered fingerprint information are sensed, the controller #130 immediately activates the display unit #110 and execute the wallet application. Further in paragraph [0152]-RHEE discloses a gesture, in which two fingers touches two points on a surface of the display unit 110 and then moves to an X- direction and an X+ direction respectively and passes through the fingerprint sensors #2710 and #2720, is input.  The fingerprint sensors #2710 and #2720 sense the fingerprints when the user's fingers pass through the fingerprint sensors #2710 and #2720 and provide sensed fingerprints to the controller #130. Please also read paragraph [0188]), allowing the system processor to determine whether to perform the specific function (Fig. 31. Paragraph [0190 and 0208]).  
Although, RHEE teaches the fingerprint sensing sensor. RHEE fail to explicitly teach fingerprint sensing circuit.
However, JIN explicitly teaches fingerprint sensing circuit (Fig. 4. Paragraph [0077]-JIN discloses an electronic device #401 (e.g., the electronic device #300 of Fig. 3) may include a display panel #410, a display driving IC (DDI) #415, a touch sensor #420, a touch sensor IC #425, a pressure sensor #430, a pressure sensor IC #435, a fingerprint sensor #440, a fingerprint sensor IC #445. Please also read paragraph [0083 and 0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE in view of JIN of having a control circuit, configured to control a display panel under normal display, the control circuit comprising: a display driver circuit; a touch sensing sensor, coupled to the display driver circuit, configured to detect a 
Wherein having RHEE`s touch and fingerprint detection control system comprises fingerprint sensing circuit.
The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security, since RHEE touch and fingerprint detection system have functionality’s dependent on the detected touch gesture and corresponding fingerprint while JIN is a device that comprises of gesture and fingerprint detection that have both the description of touch sensor and touch sensing circuit along with the fingerprint sensor and sensing circuit. Please see RHEE. (US 20140101737 A1), Paragraph [0024-0025] and JIN et al. (US 2017/0351850 A1), Paragraph [0008 and 0009].


Regarding claim 7, RHEE in view of JIN teaches the control circuit of claim 6, RHEE further teaches wherein the control circuit is configured to output an interrupt signal to the system processor when the fingerprint image signals are received (Fig. 31. Paragraph [0208]-RHEE discloses when the user performs a user operation by using a finger among ten fingers, the controller #130 executes a function corresponding to function information that matches the finger.  That is, if the finger is a finger with which the wallet application is matched, the controller #130 displays an execution screen of the wallet application, and if the finger is a finger with which a mail program is matched, the controller #130 displays a mail screen.  Or, when a volume-up function or a volume-down function other than the applications is matched with the finger, the controller #130 performs an operation of turning up or turning down the volume depending upon the number of touches or time duration of a touch performed by the finger.  Hence, the user may enter into a state that the user wishes to use by using one of the user's several fingers even in the disabled state of the mobile device #100.).  

  
Regarding claim 8, RHEE in view of JIN teaches the control circuit of claim 1, RHEE further teaches wherein the predetermined touch gesture is a long touch gesture (Fig. 26-27. Paragraph [0150]-RHEE discloses 26000b illustrates that a gesture, in which the user inputs his/her fingerprint in the fingerprint sensor #2600 and at this state, the user moves a finger #10 to a direction of the display unit #110 (that is, a Z direction), is input.  The controller #130 determines that the user's predetermined operation is done when the touch is continuously done from a boundary of the display unit #110 above the fingerprint sensor #2600 to a fixed height within a certain period of time after the preregistered fingerprint is recognized.  According to this, the controller #130 activates the display unit #110 and automatically executes the wallet application.).  RHEE fail to explicitly teach predetermined touch gesture is a heavy touch gesture.
However, JIN explicitly teaches predetermined touch gesture is a heavy touch gesture (Fig. 7A-D. Paragraph [0135]-JIN discloses when the pressure data of specified intensity or more is obtained, the electronic device #700 may start obtaining the fingerprint data of the fingerprint by using the fingerprint sensor.  When fingerprint recognition begins, the electronic device #700 may display a UI associated with the fingerprint recognition.  For example, the electronic device #700 may display a UI for guiding the user or a UI indicating that the fingerprint recognition is being performed.  As another example, the electronic device #700 may display a UI that allows the user to maintain the pressure of the finger that is suitable for the fingerprint recognition (e.g., a UI that allows the user to lower pressure in the case where the user performs a touch operation with excessive pressure. Please also read paragraph [0141]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE in view of JIN of having a control circuit, configured to control a display panel under normal display, the control circuit comprising: a display driver circuit; a touch sensing sensor, coupled to the display driver circuit, configured to detect a 
Wherein having RHEE`s touch and fingerprint detection control system wherein predetermined touch gesture is a heavy touch gesture.
The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security, since RHEE touch and fingerprint detection system have functionality’s dependent on the detected touch gesture and corresponding fingerprint while JIN is a device that comprises of gesture and fingerprint detection that have both the description of touch sensor and touch sensing circuit along with the fingerprint sensor and sensing circuit. Please see RHEE. (US 20140101737 A1), Paragraph [0024-0025] and JIN et al. (US 2017/0351850 A1), Paragraph [0008 and 0009].

Regarding claim 13, RHEE teaches the method of claim 11, RHEE fail to explicitly teach further comprising: controlling the display panel to show an exposure icon, wherein the exposure icon indicates the position on which the predetermined touch gesture is detected.  
However, JIN explicitly teaches further comprising: controlling the display panel to show an exposure icon (Fig. 7A-B, illustrates the exposure icon #711 is displayed when the user touches the UI at a specified intensity or more causing an indication to be displayed that a fingerprint detection has occur. Paragraph [0135-0136]), wherein the exposure icon indicates the position on which the predetermined touch gesture is detected (Fig. 7A-B. Paragraph [0135]-JIN discloses when the pressure data of specified intensity or more is obtained, the electronic device #700 may start obtaining the fingerprint data of the fingerprint by using the fingerprint sensor.  When fingerprint recognition begins, the electronic device #700 may display a UI associated with the fingerprint recognition.  For example, the electronic device #700 may display a UI for guiding the user or a UI indicating that the fingerprint recognition is being performed.  As another example, the electronic device #700 may display a UI that allows the user to maintain the pressure of the finger that is suitable for the fingerprint recognition (e.g., a UI that allows the user to lower pressure in the case where the user performs a touch operation with excessive pressure).).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE of having a method of a control circuit, for controlling a display panel under normal display, the method comprising: detecting a predetermined touch gesture on the display panel; determining a position of the display panel on which the predetermined touch gesture is detected; and performing fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function, with the teachings of JIN of having wherein further comprising: controlling the display panel to show an exposure icon, wherein the exposure icon indicates the position on which the predetermined touch gesture is detected.
Wherein having RHEE`s touch and fingerprint detection control system wherein further comprising: controlling the display panel to show an exposure icon, wherein the exposure icon indicates the position on which the predetermined touch gesture is detected.
The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security, since RHEE touch and fingerprint detection system have functionality’s dependent on the detected touch gesture and corresponding fingerprint while JIN is a device that comprises of gesture and fingerprint detection that have both the description of touch sensor and touch sensing circuit along with the fingerprint sensor and sensing circuit. Please see RHEE. (US 20140101737 A1), Paragraph [0024-0025] and JIN et al. (US 2017/0351850 A1), Paragraph [0008 and 0009].

Regarding claim 18, RHEE teaches the method of claim 11, RHEE further teaches wherein the predetermined touch gesture is a long touch gesture (Fig. 26-27. Paragraph [0150]-RHEE discloses 26000b illustrates that a gesture, in which the user inputs his/her fingerprint in the fingerprint sensor #2600 and at this state, the user moves a finger #10 to a direction of the display unit #110 (that is, a Z direction), is input.  The controller #130 determines that the user's predetermined operation is done when the touch is continuously done from a boundary of the display unit #110 above the fingerprint sensor #2600 to a fixed height within a certain period of time after the preregistered fingerprint is recognized.  According to this, the controller #130 activates the display unit #110 and automatically executes the wallet application.).  RHEE fail to explicitly teach predetermined touch gesture is a heavy touch gesture.
However, JIN explicitly teaches predetermined touch gesture is a heavy touch gesture (Fig. 7A-D. Paragraph [0135]-JIN discloses when the pressure data of specified intensity or more is obtained, the electronic device #700 may start obtaining the fingerprint data of the fingerprint by using the fingerprint sensor.  When fingerprint recognition begins, the electronic device #700 may display a UI associated with the fingerprint recognition.  For example, the electronic device #700 may display a UI for guiding the user or a UI indicating that the fingerprint recognition is being performed.  As another example, the electronic device #700 may display a UI that allows the user to maintain the pressure of the finger that is suitable for the fingerprint recognition (e.g., a UI that allows the user to lower pressure in the case where the user performs a touch operation with excessive pressure. Please also read paragraph [0141]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE of having a method of a control circuit, for controlling a display panel under normal display, the method comprising: detecting a predetermined touch gesture on the display panel; determining a position of the display panel on which the predetermined touch gesture is detected; and performing fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function, with the teachings of JIN of having wherein predetermined touch gesture is a heavy touch gesture.
Wherein having RHEE`s touch and fingerprint detection control system wherein predetermined touch gesture is a heavy touch gesture.


Regarding claim 19, RHEE in view of JIN teaches the method of claim 18, Although, RHEE teaches wherein the step of detecting the predetermined touch gesture on the display panel (Fig. 26-27. Paragraph [0149]). RHEE fail to explicitly teach comprises: detecting the heavy touch gesture by receiving sensing information from a force touch sensor.   
However, JIN explicitly teaches detecting the heavy touch gesture by receiving sensing information from a force touch sensor (Fig. 4. Paragraph [0138]-JIN discloses the electronic device #700 may deactivate the fingerprint sensor before a touch of the user or pressure by the touch is sensed, and may activate the fingerprint sensor if the touch of the user or the pressure by the touch is sensed.  For example, if touch coordinates are obtained by the touch sensor or if the pressure data of specified intensity or more is received by the pressure sensor, the electronic device #700 may activate the fingerprint sensor.).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE in view of JIN of having a method of a control circuit, for controlling a display panel under normal display, the method comprising: detecting a predetermined touch gesture on the display panel; determining a position of the display panel on which the predetermined touch gesture is detected; and performing fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function, with the teachings of JIN of having wherein detecting the heavy touch gesture by receiving sensing information from a force touch sensor.

The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security, since RHEE touch and fingerprint detection system have functionality’s dependent on the detected touch gesture and corresponding fingerprint while JIN is a device that comprises of gesture and fingerprint detection that have both the description of touch sensor and touch sensing circuit along with the fingerprint sensor and sensing circuit. Please see RHEE. (US 20140101737 A1), Paragraph [0024-0025] and JIN et al. (US 2017/0351850 A1), Paragraph [0008 and 0009].

Claims 4, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over RHEE. (US 20140101737 A1), hereinafter referenced as RHEE and in view of JIN et al. (US 2017/0351850 A1), hereinafter referenced as JIN and in further view of HER et al. (US 2018/0373361 A1), hereinafter referenced as HER.

Regarding claim 4, RHEE in view of JIN teaches the control circuit of claim 3, Although, RHEE teaches the display driver circuit. RHEE in view of JIN fail to explicitly teach wherein the display driver circuit is further configured to control a brightness of an image frame when the fingerprint sensing is performed.  
However, HER explicitly teaches wherein the display driver circuit is further configured to control a brightness of an image frame when the fingerprint sensing is performed (Fig. 1 and Fig. 6A-C. Paragraph [0077]-HER discloses sensing parameter adjuster #120 may be configured to adjust the length of each image frame within an image based at least in part on a brightness level indicated by a brightness control signal.  For example, the length of each fingerprint frame of a fingerprint image may be decreased such that it occurs between blacklines of a display frame or a sub-frame of a display frame, during which display lines overlapping the fingerprint sensor are driven.  Further, the length of each fingerprint frame may be increased when the period between blacklines is increased, indicating an increased brightness.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE in view of JIN of having a control circuit, configured to control a display panel under normal display, the control circuit comprising: a display driver circuit; a touch sensing sensor, coupled to the display driver circuit, configured to detect a predetermined touch gesture on the display panel and determine a position of the display panel on which the predetermined touch gesture is detected; and a fingerprint sensing sensor, coupled to the touch sensing sensor, configured to perform fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function, with the teachings of HER of having wherein the display driver circuit is further configured to control a brightness of an image frame when the fingerprint sensing is performed.
Wherein having RHEE`s touch and fingerprint detection control system wherein the display driver circuit is further configured to control a brightness of an image frame when the fingerprint sensing is performed.
The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security and reduced interference, since RHEE touch and fingerprint detection system have functionality’s dependent on the detected touch gesture and corresponding fingerprint while HER is a display device that comprises of gesture and fingerprint detection that have reduce interference. Please see RHEE. (US 20140101737 A1), Paragraph [0024-0025] and HER et al. (US 2018/0373361 A1), Paragraph [0005 and 0079].
  

Regarding claim 14, RHEE in view of JIN teaches the method of claim 13, RHEE in view of JIN fail to explicitly teach further comprising: controlling a brightness of an image frame when the fingerprint sensing is performed.  
However, HER explicitly teaches controlling a brightness of an image frame when the fingerprint sensing is performed (Fig. 1 and Fig. 6A-C. Paragraph [0077]-HER discloses sensing parameter adjuster #120 may be configured to adjust the length of each image frame within an image based at least in part on a brightness level indicated by a brightness control signal.  For example, the length of each fingerprint frame of a fingerprint image may be decreased such that it occurs between blacklines of a display frame or a sub-frame of a display frame, during which display lines overlapping the fingerprint sensor are driven.  Further, the length of each fingerprint frame may be increased when the period between blacklines is increased, indicating an increased brightness.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE in view of JIN of having a method of a control circuit, for controlling a display panel under normal display, the method comprising: detecting a predetermined touch gesture on the display panel; determining a position of the display panel on which the predetermined touch gesture is detected; and performing fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function, with the teachings of HER of having wherein further comprising: controlling a brightness of an image frame when the fingerprint sensing is performed.
Wherein having RHEE`s touch and fingerprint detection control system wherein further comprising: controlling a brightness of an image frame when the fingerprint sensing is performed.
The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security and reduced interference, since RHEE touch and fingerprint detection system have functionality’s dependent on the detected touch gesture and corresponding fingerprint while HER is a display device that comprises of gesture and fingerprint detection that have reduce interference. Please see RHEE. (US 20140101737 A1), Paragraph [0024-0025] and HER et al. (US 2018/0373361 A1), Paragraph [0005 and 0079].

Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over RHEE. (US 20140101737 A1), hereinafter referenced as RHEE and in view of JIN et al. (US 2017/0351850 A1), hereinafter referenced as JIN and in further view of KIM et al. (US 2018/0349669 A1), hereinafter referenced as KIM.


Regarding claim 9, RHEE in view of JIN teaches the control circuit of claim 8, Although, RHEE in view of JIN teaches wherein the touch sensing circuit.  
However, KIM explicitly teaches wherein the touch sensing circuit is configured to detect the heavy touch gesture by receiving sensing information from a force touch sensor (Fig. 10. Paragraph [0113]-KIM discloses the touch screen device #2000 may operate in a low power mode, but in a case where the touch screen device #2000 is set to perform the touch sensing function (e.g., always-on touch mode) in the low power mode, when a touch input or a touch force having a threshold level or more occurs in the touch screen panel, the touch controller #400 (wherein the touch controller is the touch sensing circuit) may indirectly or directly provide a fingerprint sensing request signal SREQ. Further in paragraph [0107]-KIM discloses the touch sensor may provide the touch sensing signal to a touch controller #400.).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE in view of JIN of having a control circuit, configured to control a display panel under normal display, the control circuit comprising: a display driver circuit; a touch sensing sensor, coupled to the display driver circuit, configured to detect a predetermined touch gesture on the display panel and determine a position of the display panel on which the predetermined touch gesture is detected; and a fingerprint sensing sensor, coupled to the touch sensing sensor, configured to perform fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function, with the teachings of KIM of having wherein the touch sensing circuit is configured to detect the heavy touch gesture by receiving sensing information from a force touch sensor.
Wherein having RHEE`s touch and fingerprint detection control system wherein the touch sensing circuit is configured to detect the heavy touch gesture by receiving sensing information from a force touch sensor.
The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security and power .


Claims 10, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over RHEE. (US 20140101737 A1), hereinafter referenced as RHEE and in view of JIN et al. (US 2017/0351850 A1), hereinafter referenced as JIN and in further view of LIANG et al. (US 2015/0109237 A1), hereinafter referenced as LIANG.


Regarding claim 10, RHEE in view of JIN teaches the control circuit of claim 8, Although, RHEE in view of JIN teaches wherein the touch sensing circuit is configured to detect the touch gesture. RHEE in view of JIN fail to explicitly teach wherein the touch sensing circuit is configured to detect the heavy touch gesture according to at least one of a touch strength and a touch range based on touch sensing signals received by the touch sensing circuit. 
However, LIANG explicitly teaches wherein the touch sensing circuit is configured to detect the heavy touch gesture according to at least one of a touch strength and a touch range based on touch sensing signals received by the touch sensing circuit (Fig. 2 and Fig. 7. Paragraph [0096-0097]-LIANG discloses the processing unit #13 causes the touchpad #11 to detect whether the virtual buttons #1101 defined in a button region #110 on a touchpad #11 have been touched.  When the processing unit #13 detects that the virtual buttons #1101 defined in a button region #110 on a touchpad #11 have been touched, executes Step S703. Then in Step S703, the touchpad #11 senses the touch gesture made by the user over the button region and generates the touch coordinate data and the touch pressure value responsive to the touch gesture. Further in paragraph [0098-0099]-LIANG discloses when the processing unit #13 senses that the touch gesture made by the user over the button region #110 is a slide gesture based on the touch coordinate data, the processing unit #13 determines whether the touch pressure value lies in the first predefined pressure range.  For example, the processing unit #13 determines that the touch pressure value lies between 5 g and 20 g. When the processing unit #13 determines that the touch pressure value lies within the first predefined pressure range, executes Step S707.  In Step S707 and S709, the processing unit #13 causes the input apparatus #1 to enter the cursor mode.  At the same time, the processing unit #13 records a slide trace responsive to the slide gesture and generating a slide signal according to the touch coordinate data. Please read paragraph [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE in view of JIN of having a control circuit, configured to control a display panel under normal display, the control circuit comprising: a display driver circuit; a touch sensing sensor, coupled to the display driver circuit, configured to detect a predetermined touch gesture on the display panel and determine a position of the display panel on which the predetermined touch gesture is detected; and a fingerprint sensing sensor, coupled to the touch sensing sensor, configured to perform fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function, with the teachings of LIANG of having wherein comprises: detecting the heavy touch gesture according to at least one of a touch strength and a touch range based on received touch sensing signals.
Wherein having RHEE`s touch and fingerprint detection control system wherein the step of detecting the predetermined touch gesture on the display panel comprises: detecting the heavy touch gesture according to at least one of a touch strength and a touch range based on received touch sensing signals.
The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security, since RHEE touch and fingerprint detection system have functionality’s dependent on the detected touch gesture and corresponding fingerprint while LIANG is a device that comprises of touch gesture detection that is based on pressure sensing. Please see RHEE. (US 20140101737 A1), Paragraph [0024-0025] and LIANG et al. (US 2015/0109237 A1), Paragraph [0006].

Regarding claim 20, RHEE in view of JIN teaches the method of claim 18, Although, RHEE in view of JIN teaches wherein the step of detecting the predetermined touch gesture on the display panel. RHEE in view of JIN fail to explicitly teach comprises: detecting the heavy touch gesture according to at least one of a touch strength and a touch range based on received touch sensing signals.
However, LIANG explicitly teaches wherein comprises: detecting the heavy touch gesture according to at least one of a touch strength and a touch range based on received touch sensing signals (Fig. 2 and Fig. 7. Paragraph [0096-0097]-LIANG discloses the processing unit #13 causes the touchpad #11 to detect whether the virtual buttons #1101 defined in a button region #110 on a touchpad #11 have been touched.  When the processing unit #13 detects that the virtual buttons #1101 defined in a button region #110 on a touchpad #11 have been touched, executes Step S703. Then in Step S703, the touchpad #11 senses the touch gesture made by the user over the button region and generates the touch coordinate data and the touch pressure value responsive to the touch gesture. Further in paragraph [0098-0099]-LIANG discloses when the processing unit #13 senses that the touch gesture made by the user over the button region #110 is a slide gesture based on the touch coordinate data, the processing unit #13 determines whether the touch pressure value lies in the first predefined pressure range.  For example, the processing unit #13 determines that the touch pressure value lies between 5 g and 20 g. When the processing unit #13 determines that the touch pressure value lies within the first predefined pressure range, executes Step S707.  In Step S707 and S709, the processing unit #13 causes the input apparatus #1 to enter the cursor mode.  At the same time, the processing unit #13 records a slide trace responsive to the slide gesture and generating a slide signal according to the touch coordinate data.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of RHEE in view of JIN of having a method of a control circuit, for controlling a display panel under normal display, the method comprising: detecting a predetermined touch gesture on the display panel; determining a position of the display panel on which the predetermined touch gesture is detected; and performing fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform 
Wherein having RHEE`s touch and fingerprint detection control system wherein the step of detecting the predetermined touch gesture on the display panel comprises: detecting the heavy touch gesture according to at least one of a touch strength and a touch range based on received touch sensing signals.
The motivation behind the modification would have been to obtain a touch and fingerprint detection system that enhances personalized functionality of a device, with security, since RHEE touch and fingerprint detection system have functionality’s dependent on the detected touch gesture and corresponding fingerprint while LIANG is a device that comprises of touch gesture detection that is based on pressure sensing. Please see RHEE. (US 20140101737 A1), Paragraph [0024-0025] and LIANG et al. (US 2015/0109237 A1), Paragraph [0006].

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 11-12, and 16-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RHEE. (US 20140101737 A1), hereinafter referenced as RHEE.

Regarding claim 11, RHEE teaches a method of a control circuit (Fig. 1 and Fig. 29, #100 called a mobile device. Paragraph [0150]), for controlling a display panel (Fig. 1 and Fig. 29, #110 called a display unit. Paragraph [0069 and 0072]) under normal display (Fig. 1 and Fig. 29. Paragraph [0082]-RHEE discloses in Fig. 3, 3000c illustrates that the display unit #110 displays a lock screen #310.  When the user performs a preset first user operation on the lock screen #310, unlock is done, and thus a home screen may be displayed.  On the other hand, when the user performs a preset second user operation on the lock screen #310, the unlocking is done, and thus the execution screen #320 of the wallet application may be immediately displayed (wherein the image display is the normal display.).), the method comprising: detecting a predetermined touch gesture on the display panel (Fig. 2. Paragraph [0139]-RHEE discloses the controller #130 determines whether or not the user's touch operation performed together with the sensing of the fingerprint matches the preset gesture information.); determining a position of the display panel on which the predetermined touch gesture is detected (Fig. 2-3 and Fig. 26-27. Paragraph [0078]-RHEE discloses referring to Fig. 2, when the user touch is sensed (S210), the controller #130 determines whether or not the sensed touch content matches preset gesture information (S220).  The gesture information means information in which various items, for example, a location of a first touch point, the number of touch points, change in the touch point, change in a direction, trajectory, speed, etc., are combined. Further in paragraph [0071]-RHEE discloses the user gestures to touch two points T1 and T2 on a surface of the display unit #110 using two fingers and then to spread the two fingers at both sides, the controller #130 performs an unlock operation, immediately executes the wallet application, and displays an execution screen #320 as illustrated in #3000b.); and performing fingerprint sensing on at least one zone corresponding to the position when the predetermined touch gesture is detected, in order to perform a specific function (Fig. 26-27 and Fig. 31. Paragraph [0149]-RHEE discloses the controller #130 determines whether or not the user's touch operation performed together with the sensing of the fingerprint matches the preset gesture information.  When it is determined that the user's touch operation matched with the gesture information and the user's fingerprint matched with the preregistered fingerprint information are sensed, the controller #130 immediately activates the display unit #110 and execute the wallet application. Please also read paragraph [0150]). 
 
Regarding claim 12, RHEE teaches the method of claim 11, RHEE further teaches wherein an icon corresponding to an application is shown on the position (Fig. 20, illustrates an icon #2020 corresponding to a wallet application. Paragraph [0132]), and the specific function comprises opening the application (Fig. 26-27 and Fig. 31. Paragraph [0149]-RHEE discloses the controller #130 determines whether or not the user's touch operation performed together with the sensing of the fingerprint matches the preset gesture information.  When it is determined that the user's touch operation matched with the gesture information and the user's fingerprint matched with the preregistered fingerprint information are sensed, the controller #130 immediately activates the display unit #110 and execute the wallet application. Please also read paragraph [0150]).
 

Regarding claim 16, RHEE teaches the method of claim 11, RHEE further teaches further comprising: outputting image data corresponding to fingerprint image signals received from the display panel to a system processor (Fig. 26-27 and Fig. 31. Paragraph [0149]-RHEE discloses the controller #130 determines whether or not the user's touch operation performed together with the sensing of the fingerprint matches the preset gesture information.  When it is determined that the user's touch operation matched with the gesture information and the user's fingerprint matched with the preregistered fingerprint information are sensed, the controller #130 immediately activates the display unit #110 and execute the wallet application. Further in paragraph [0152]-RHEE discloses a gesture, in which two fingers touches two points on a surface of the display unit 110 and then moves to an X- direction and an X+ direction respectively and passes through the fingerprint sensors #2710 and #2720, is input.  The fingerprint sensors #2710 and #2720 sense the fingerprints when the user's fingers pass through the fingerprint sensors #2710 and #2720 and provide sensed fingerprints to the controller #130. Please also read paragraph [0188]), allowing the system processor to determine whether to perform the specific function (Fig. 31. Paragraph [0190 and 0208]).  

Regarding claim 17, RHEE teaches the method of claim 16, RHEE further teaches further comprising: outputting an interrupt signal to the system processor when the fingerprint image signals are received (Fig. 31. Paragraph [0208]-RHEE discloses when the user performs a user operation by using a finger among ten fingers, the controller #130 executes a function corresponding to function information that matches the finger.  That is, if the finger is a finger with which the wallet application is matched, the controller #130 displays an execution screen of the wallet application, and if the finger is a finger with which a mail program is matched, the controller #130 displays a mail screen.  Or, when a volume-up function or a volume-down function other than the applications is matched with the finger, the controller #130 performs an operation of turning up or turning down the volume depending upon the number of touches or time duration of a touch performed by the finger.  Hence, the user may enter into a state that the user wishes to use by using one of the user's several fingers even in the disabled state of the mobile device #100.).  
Allowable Subject Matter
	Claims 5, and 15, are therefrom objected to as being dependent upon rejected base claims, claims 1, 3-4, and claims 11, 13-14, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

With regards to dependent claims 5, and 15 the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
Regarding claim 5, the prior arts fail to explicitly teach, adjusting image data of the image frame except for image data corresponding to the exposure icon, allowing the image frame to be adapted to the increased backlight intensity as claimed in claim 5.

Regarding claim 15, the prior arts fail to explicitly teach, adjusting image data of the image frame except for image data corresponding to the exposure icon, allowing the image frame to be adapted to the increased backlight intensity as claimed in claim 15.


 Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	CHANG et al. (US 2017/0206395 A1)- A fingerprint identification device includes a backlight module and a sensing module.  The sensing module is disposed on the backlight module.  The sensing module includes a plurality of light sensing units and a plurality of light converting units.  Each of the light converting units is disposed on a respective one of the light sensing units.....  ...... (Fig. 1. Abstract). 
(b)	Evans, V et al. (US 2017/0124372 A1)- The functionality of a fingerprint sensor could also be replicated by increasing the density of touch-sensing elements in certain areas of a display assembly that utilizes in-cell technology..  ........... (Fig. 1. Abstract). 
(c)	HONG et al. (US 2016/0110056 A1)- A method of providing a user interface (UI) by an electronic device is provided.  The method includes displaying a control UI, receiving a first drag input via the displayed control UI, and, when a direction of the first drag input corresponds to a first direction, displaying a cursor UI at a preset location.....  ...... (Fig. 3. Abstract). 
(d)	KANG et al. (US 2016/0371691 A1)- A portable apparatus and a screen change method of the portable apparatus are provided.  More particularly, provided are a portable apparatus and a screen change method of the portable apparatus which display a mobile payment screen corresponding to a continuous movement of a touch connecting a button and a touch screen, which are positioned on a front side of the portable apparatus......  ...... (Fig. 1. Abstract).
(e)	KIM et al. (US 2018/0329560 A1)- An electronic device includes a touch screen display; a pressure sensing circuit; a fingerprint sensing circuit at least partially overlapped with the pressure sensing circuit; a wireless communication circuit; at least one processor; and a memory electrically connected with the processor, wherein the memory stores instructions that, when executed, cause the processor to detect a touch input through the touch screen display and a pressure input through the pressure sensing circuit, in a first state of the electronic device, in which the finger print sensing circuit is deactivated.....  ...... (Fig. 1. Abstract). 
(f)	KIM et al. (US 2018/0348949 A1)- A touch controller for driving a touch screen including a touch sensing array and a fingerprint sensing array, the touch controller including a processor configured to: generate first touch data from a first input, on a touch sensing area of the touch screen, sensed by the touch sensing array; generate second touch data from a second input, on a fingerprint sensing area of the touch screen, sensed by at least one of the touch sensing array and the fingerprint sensing array;…(Fig. 1. Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628